Citation Nr: 0127177	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  99-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder.  

3.  Entitlement to an initial rating in excess of 10 percent 
for retropatellar pain syndrome of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for retropatellar pain syndrome of the right knee.  

5.  Entitlement to an initial compensable rating for tinnitus 
from June 18, 1997 to June 9, 1999, and a rating in excess of 
10 percent on and after June 10, 1999.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 18, 1993 to June 
17, 1997.  

The current appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO granted entitlement to service connection for 
bilateral retropatellar pain syndrome and assigned a 
noncompensable evaluation, effective from June 18, 1997.  
Service connection was denied for a bilateral hip disorder 
and for a left shoulder disorder.  

In January 1998 the RO granted entitlement to service 
connection for tinnitus and a noncompensable rating was 
assigned, also from June 18, 1997.  

In August 1999 the RO granted a 10 percent rating for 
tinnitus, effective from June 10, 1999, based on a change in 
the rating criteria for that disorder which went into effect 
on that date.  

In April 2001 the RO granted 10 percent evaluations for 
retropatellar pain syndrome of each knee, effective from June 
18, 1997.  

In September 2001 the veteran and his wife provided oral 
testimony before the undersigned Member of the Board, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  No chronic disability of the left shoulder has been 
demonstrated.  

2.  No chronic disability of the hips has been demonstrated.  

3.  The veteran's bilateral knee disabilities are productive 
of not more than slight impairment, with no additional 
functional loss due to pain or other pathology.  

4.  Tinnitus is recurrent.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.303 (2001).  

2.  A bilateral hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107;  
38 C.F.R. §§ 3.303 (2001).  

3.  The criteria for an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5019, 5003 (2001).  

4.  The criteria for an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5019, 5003 
(2001).  

5.  The criteria for a initial compensable evaluation for 
tinnitus from June 18, 1997 to June 9, 1999, and an 
evaluation in excess of 10 percent on and after June 10, 1999 
are not met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.87, DC 6260 (effective prior and subsequent 
to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) discloses that 
the veteran was treated on numerous occasions for knee 
complaints.  On several occasions, he also reported hip pain.  

At time of discharge examination in March 1997, he reported a 
grinding sensation in his shoulders.  He also reported a high 
tone pitch in the ears.  No hip or shoulder disability was 
diagnosed.  

A VA general medical examination was conducted in September 
1997.  The veteran reported a hearing problem and a chronic 
intermittent ringing in his ears.  He thought it was due to 
exposure to loud noises during service.  On orthopedic 
examination that same day, he reported bilateral knee pain, 
pulling and popping of the right hip joint, and injury to the 
left shoulder.  Specifically, his knees popped and grinded.  
He had full range of motion (0-140 degrees) of flexion and 
extension.  

The knee joints were described by the examiner as "tight."  
The veteran could accomplish a full squat without difficulty.  
As to his hip condition, the veteran stated that when he 
moved his right hip he experienced pulling and popping 
sensations.  He did not show any evidence of pain on any of 
these maneuvers.  The examiner's diagnoses included normal 
function of the knees, hips, and shoulders, with a history of 
pain and popping sensations.  

A VA audiometric examination was also conducted in September 
1997.  The veteran reported bilateral and periodic tinnitus 
that was annoying.  When asked to rate this problem as to its 
severity, he indicated that it was a 7 on a scale of 1 to 10.  
The examiner diagnosed tinnitus.

Additional VA examination was conducted in September 1999.  
The veteran reported that his knees continued to bother him.  
When asked if they were worse than when previously examined 
in 1997, he said that taking Tylenol did not seem to work any 
more.  When driving long distances or in inclement weather, 
he 
experienced an increase in pain.  He stated that he could not 
kneel or squat for any length of time.  He had been told not 
to run, jump, kneel, or crawl.  The pain was usually located 
along the anterior medial aspect of the knee, but did involve 
other areas.  He worked installing communications equipment, 
and this involved climbing ladders and crawling across cable 
racks.  

Examination disclosed that the veteran stood with the knees 
in good alignment.  Motion was from 0 to 140 degrees.  There 
was no collateral or cruciate instability.  The patella was 
stable.  The patella seemed to be normally oriented and 
seemed to traverse its groove in normal fashion.  There was 
no localized joint line tenderness and no McMurray's sign.  
The knees were not swollen.  When the examiner manipulated 
the knee around and rotated, flexed, and extended it, there 
was a popping which was felt to be in the region of the 
patella.  The diagnosis was bilateral retropatellar pain 
syndrome.  The examiner noted that the patellar crepitus 
seemed more marked on the right knee than the left.  X-rays 
of the knees were interpreted as normal.  

At a video conference hearing before the Undersigned 
conducted in September 2001, the veteran testified in support 
of his claims.  Due to knee symptoms, he experienced problems 
pushing on a gas pedal in an automobile for extended periods 
of time.  He had difficulty walking for long distances, and 
found it hard to sleep at night.  If he was still, his knees 
stiffened and locked up on him.  He also indicated that he 
was unable to climb a ladder, resulting in his transfer out 
of installation and into a desk job.  Hearing [Hrg.] 
Transcript [Tr.] at 5.  When his knees hurt, he took Motrin, 
used sports cream and soaked in a tub.  He also stretched.  
He often took over-the-counter medications.  Tr. at 6.  His 
tinnitus interfered with his hearing ability.  Tr. at 7.  

As to his left shoulder, he experienced a rotation in his 
shoulder which could be heard.  He said that he could 
actually feel it popping.  When he accomplished certain 
movements, it would pop in and out.  Tr. at 8.  The veteran 
said that he no longer had a problem with the hips.  Tr. at 
8.  The veteran's wife testified that the veteran complained 
constantly of problems with his knees.  She said that they 
hurt him when he drove.  Tr. at 10.  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §1110 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 
(2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws and administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the sift tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  Prior to June 10, 1999, a 10 percent evaluation 
was assigned when tinnitus was "persistent as a symptom of 
head injury, concussion or acoustic trauma".  38 C.F.R. § 
4.87a, DC 6260.  Regulations otherwise provide that a zero 
percent disability rating will be assigned when the 
requirements for a compensable disability evaluation are not 
met. 38 C.F.R. § 4.31.  The revised regulation provides for 
evaluation of recurrent tinnitus under 38 C.F.R. § 4.87, DC 
6260 (2001).  A 10 percent evaluation is assigned under the 
current criteria when tinnitus is recurrent.  Id.  Ten 
percent is the maximum schedular rating provided under the 
old and new criteria.  Otherwise, a compensable evaluation is 
not warranted unless the disability is the result of cerebral 
arteriosclerosis.  38 C.F.R. § 4.124a, DC 8046 (2001).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Court has 
further held that a liberalizing regulation can not be 
applied to a claim prior to the effective date of the 
liberalizing regulation.  See Rhodan v. West, 12 Vet. App. 
55, 57 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph, an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws and administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statement of the case, 
and 
associated correspondence, has given the veteran notice of 
the information and evidence necessary to substantiate his 
claims.  That is, he was provided with notice of the 
regulations pertaining to service connection for the 
disabilities at issue, the criteria required for an increased 
rating for service-connected disorders, a rationale of the 
denials, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice VA treatment 
records, as well as multiple VA examination reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claims as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the 
case was issued to the veteran.  Irrespective of this fact, 
the RO, through its April 2001 supplemental statement of the 
case apprised him of the new law, the VCAA.  The RO advised 
the veteran of what he must do to substantiate his claims in 
connection with the new law, even though the requisites under 
the new law had already previously been satisfied.  The 
veteran was, in essence, given another opportunity to submit 
and/or identify additional evidence.  He provided testimony 
at a hearing conducted in April 2001.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Entitlement to Service Connection for a 
Left Shoulder Disorder and a Disorder of 
the Hips.

Consideration of each of these disabilities involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  Following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore, the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1447, 1481 (Fed. Cir. 1999) (and cases stated therein).  

The Board has reviewed all the evidence of record and 
concludes that the preponderance of the evidence is against 
the claims for service connection.  None of these conditions 
claimed by the veteran to be of service origin is currently 
demonstrated.  While the SMRs show that the veteran 
complained on numerous occasions as to hip pain and at least 
once as to grinding in the shoulders, no chronic disorder was 
ever diagnosed.  

At the 1997 examination, the examiner specifically examined 
the hips and left shoulder in response to the veteran's 
complaints, and found that they were normal.  Overall, there 
is no competent medical evidence demonstrating a left 
shoulder disorder or a disorder of the hips, which is 
etiologically linked to active service.  

While the Board is sympathetic to the beliefs of the veteran, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); see Degmetich v. Brown, 104 F. 3d 
1328, 1331 (Fed. Cir. 1997) (holding that VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for V A compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); See also Gilpen v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board has considered the assertions that the veteran has 
a left shoulder disability and a bilateral hip disorder of 
service origin.  While he is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he is not competent to link those manifestations to 
service based on medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on maters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has any of the claimed conditions related 
to his military service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link or nexus 
between the claimed disabilities and his period of active 
service.  Furthermore, as to his previous hip complaints, it 
is noted that the veteran has testified that he no longer has 
hip problems.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for left shoulder and 
bilateral hip disorders.  See Gilbert, supra.


Entitlement to Initial Ratings in Excess of 10 Percent for 
Retropatellar Pain Syndrome of the Right and Left Knees.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2001) (Schedule), the RO ascertained the severity of 
the veteran's knee disabilities by application of the 
criteria set forth in DC 5019, governing bursitis, which 
requires application of the criteria under DC 5003, governing 
degenerative arthritis.  Under this provision, the evaluation 
of a disability is made based on limitation of motion under 
the appropriate DC for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DCs, a rating of 10 percent is applicable for each major 
joint or group of minor joints affected by limitation of 
motion to be combined not added under DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limitation of motion of the knee is evaluated under DCs 5260 
and 5261.  Pursuant to 5260, limitation of flexion to 60 
degrees is noncompensable; limitation of flexion to 45 
degrees is 10 percent disabling; limitation of flexion to 30 
degrees is 20 percent disabling; and limitation of flexion to 
15 degrees is 30 percent disabling.  Under DC 5261, 
limitation of extension to 5 degrees is noncompensable; 
limitation of extension to 10 degrees is 10 percent 
disabling; limitation of extension to 15 degrees is 20 
percent disabling; limitation of extension to 20 degrees is 
30 percent disabling; limitation of extension to 30 degrees 
is 40 percent disabling; and limitation of extension to 45 
degrees is 50 percent disabling.  Under the regulations, 
normal range of motion for the knee is from zero to 140 
degrees.




In addition to the potential applicability of DCs 5003, 5260, 
and 5261, the Board notes that the regulations provide for 
evaluation of "[k]nee, other impairment of" pursuant to DC 
5257.  This provision notes symptoms of recurrent subluxation 
and lateral instability, and provides that a slight knee 
impairment warrants a 10 percent evaluation, a moderate knee 
impairment warrants a 20 percent evaluation, and severe knee 
impairment warrants a 30 percent evaluation.  Although the 
record does not present evidence of subluxation or lateral 
instability, he clearly has knee impairment.  Accordingly, 
the Board finds that this DC is applicable for evaluation of 
the his right and left knee disabilities.

Aside from the above noted DCs, the regulations provide for 
evaluation of the knee for ankylosis (DC 5256), dislocation 
or removal of the semilunar cartilage (DCs 5258 and 5259), 
impairment of the tibia and fibula (DC 5262) and genu 
recurvatum (DC 5263).  However, the medical evidence of 
record does not support a finding of ankylosis, genu 
recurvatum, or disability related to the semilunar cartilage 
or the tibia and fibula.  Accordingly, because these 
provisions do require specific symptoms or conditions, 
application of these regulations is inappropriate in the 
veteran's case.

Turning to the medical evidence, the record contains VA 
examination reports from 1997 and 1999.  While normal 
function of the knees was noted upon examination in 1997, the 
veteran complained of popping and grinding in the knees.  His 
complaints regarding the knees continued as indicated on his 
notice of disagreement in July 1998, and when he was examined 
in September 1999, the examiner noted popping in the knees 
when manipulated.  Otherwise, however, the knees were 
essentially normal, to include upon X-ray of each knee.  The 
RO granted separate 10 percent ratings for each knee based on 
painful motion of a major joint or group of minor joints.  


Considering the evidence of record and the veteran's credible 
testimony at his September 2001 hearing, the Board finds that 
the veteran's right and left knee disabilities warrant no 
more than the currently assigned 10 percent ratings pursuant 
to DCs 5019 and 5003 for complaints of pain and functional 
limitations and/or under DC 5257 for slight impairment of the 
knee.  

A rating greater than 10 percent for a moderate impairment is 
not warranted under DC 5257 in that the veteran has full 
range of motion.  Moreover, he has no clear clinical 
manifestations of bony abnormalities on X-ray, and no 
additional relevant symptomatology such as subluxation, 
laxity, varus/valgus instability, or positive Lachman's, 
McMurray's or other tests.  

Further, a rating greater than 10 percent is not warranted 
under DC 5260 and 5261 in that the veteran does not meet the 
criteria for a compensable rating under these provisions.  As 
noted, he has full range of motion.  

Because consideration of the veteran's painful motion and 
functional loss has been included in the 10 percent 
evaluations assigned under DCs 5003 and 5257, providing 
additional compensation for these factors pursuant to 
38 C.F.R. §§ 4.40 and 4.45 is inappropriate because it would 
constitute pyramiding.  38 C.F.R. § 4.14 (2001).  As to 
38 C.F.R. § 4.59, the Board reiterates that x-ray studies 
have been reported as normal for both knees.

Finally, the Board notes that claimant's are entitled to a 
separate rating for functional loss or limitation of motion 
due to pain when there is clinical evidence of arthritis and 
if the evaluation of his or her service-connected 
disabilities is pursuant to DC 5257, or another DC which does 
not involve consideration of limitation of motion.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  However, in the present 
case, there are no clinical findings that the veteran suffers 
arthritis of his knees, and furthermore, as noted above, his 
functional impairment due to painful motion has already been 
encompassed in his current 10 percent evaluations.  

Since the appeal of these issues is from the initial ratings 
assigned, the possibility of "staged ratings" is for 
consideration.  However, at no time during the appellate 
period is there a showing of impairment warranting ratings in 
excess of 10 percent for retropatellar pain syndrome in the 
knees.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
initial evaluations in excess of 10 percent for the bilateral 
knee disabilities.  See Gilbert, supra.


Tinnitus

Under the prior provision of the rating schedule, persistent 
tinnitus, as a symptom of head injury, concussion, or 
acoustic trauma, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.87a, DC 6260 (effective prior to June 11, 1999).  While 
the veteran's tinnitus is most likely attributable to noise 
exposure during service, it is noted that his tinnitus was 
not shown to be persistent.  Specifically, at the time of the 
VA audiometric examination in 1997, the veteran indicated 
that his tinnitus was periodic.  Under the revised provision, 
however, recurrent tinnitus warrants a 10 percent rating.  38 
C.F.R. § 4.87, DC 6260 (effective June 11, 1999).  The Board 
finds that the evidence supports the 10 percent rating 
assigned under the revised regulations of DC 6260.  Neither 
version of the rating schedule authorizes a schedular rating 
higher than 10 percent for tinnitus.  There is no other 
compensable schedular evaluation for tinnitus.  As noted 
earlier, the Court has held that a liberalizing regulation 
can not be applied to a claim prior to the effective date of 
the liberalizing regulation.  Rhodan, supra.  Thus, a rating 
of 10 percent for service-connected tinnitus is warranted, 
but not before the effective date of the revised regulation 
which was June 10, 1999.  

As the maximum schedular evaluation for tinnitus is in 
effect, it is clear that there is no basis for assignment of 
a higher rating.  There are no contentions or other evidence 
that there are other codes which would apply.  

Since the appeal of this issue is from the initial ratings 
assigned, the possibility of "staged ratings" is for 
consideration.  However, at no time during the appellate 
period is there a showing of persistent tinnitus which would 
have resulted in a 10 percent rating under the old 
regulations.  The RO's grant of 10 percent, following the 
effective date of the revised regulations, was based on the 
veteran's recurrent tinnitus which under the revised 
regulations warrants a 10 percent rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for tinnitus.  See 
Gilbert, supra.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
not only provided the veteran the criteria for assignment of 
an extraschedular evaluation, it discussed them and 
determined that increased evaluations on this basis were not 
warranted.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where the circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1993).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the bilateral knee and 
tinnitus disabilities have not been shown to require any much 
less frequent inpatient care, nor have they markedly 
interfered with the veteran's employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral knee and tinnitus disabilities.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.  

Entitlement to service connection for a bilateral hip 
disorder is denied.  

Entitlement to an initial rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee is denied.  

Entitlement to an initial rating in excess of 10 percent for 
retropatellar pain syndrome of the right knee is denied.  

Entitlement to an initial compensable rating for tinnitus 
from June 18, 1997 to June 10, 1999, and in excess of 10 
percent on and after June 10, 1999 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

